Citation Nr: 1512265	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida



THE ISSUE

Entitlement to payment or reimbursement for medical services provided by Cape Coral Hospital from November 26, 2012 to November 27, 2012.  



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to January 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013 correspondence, the Veteran indicated that he wanted to testify a personal hearing at the VA Regional Office (RO) located in St. Petersburg, Florida.  On his VA Form 9, the Veteran checked a box that he did not want a Board hearing, but then attached the hearing form confirming that he actually wanted a video conference hearing at the RO, as previously indicated.  Thus, he should be so scheduled.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video conference hearing in connection with this appeal at the St. Petersburg, Florida RO.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

